 

May 3, 2021 FILED

Justice Lauri Selber Silverstein 2821 MAY ~7 AMIO: 48
BSA Bankruptcy Case

_gth
824 Market Street — 6" floor us. BANKAUP TAY COUR?
Wilmington, DE 19801 STRICT OF DEL AWARF

RE: CLAIM NUMBER

Dear Judge Silverstein:

Thank you for taking time to read this letter. This letter has been 35 years in the making. | have been
working with attorney Andrew Van Arsdale with the Abused in Scouting case, and | feel that this has
begun to lead to some sort of closure on a chapter of my life that has been damaging to me to say the
very least. The abuse | suffered in scouting has ruined many parts of my life. The trajectory of my life
was forever changed the moment the abuse started. | have relived the horror so many times, the
mental torture has been unbearable. Talking to attorney Van Arsdale in August 2019 was one of the
first times the demons in my soul were allowed to get out in a long time. | was crying, red in the face,
shaking and felt sick all over again, just like the abuse was yesterday. Thank god my wife encouraged me
to cail him. | tried calling for 2 weeks, just hung up because | was afraid to confront this issue, finaily had
the courage to stay on the line and I’m glad I did. This is tough on me. | can already feel some rough
emotions looking to surface as | write this. | will keep it clean, but honest and to the point. | need to
stop feeling these feelings and put this to rest. In some ways this has very much reopened a wound.
Aggravated scar tissue that still hurts.

MY DAD DIED WHEN | WAS 10 YEARS OLD. My mom was looking for a way to support me in a way that
she could not, so she felt that getting me involved in scouting would be a great way to have male role
models mentor me in life in a constructive way and teach me skills for a lifetime. My mom cared about
me, wanted the best for me, she knew her limitations and wasn’t too proud to ask for help. She knew
there was a scout troop affiliated with the summer day camp | went to all my childhood. That camp was
SPRING HOUSE COUNTRY DAY CAMP. To her, this was a very easy solution to help me cope with the loss
of my dad and get me on track in life. So.... She signed me up for scouts. TROOP EEE 9
Along with that, she gave them 100% of her trust to follow through with what she thought would be an
experience of growing, learning and developing into a young man with good role models and
experiences that would “open doors in my future” — her words to me as { recall. FYI, MY MOM JUST
GOT DIAGNOSED WITH CANCER..... This was going to take the pressure off my mom and allow her to
focus on her health and give me a better chance in life.

Only one problem.... THE CAMP OWNER AND scourmasTén I ws A PEDIPHILE. One
night, after a scout meeting at the local elementary school, gave me a ride home. He was a math

teacher. Asked me about school. | wasn’t doing well at all. He said | should have asked him to help me

 
 

MYSELF SOMETHING WASN'T RIGHT AND GOT OUT OF HIS VAN. I’m going to keep my cool in this letter
and not use offensive language, but just writing about this is pissing me off now. I’m 48 years old now
and I’m still pissed...... I might use ALL CAPS to keep things kosher as | write, thank you for
understanding. OUTSIDE OF THIS INCIDENT, i LEFT ME ALONE. HE KNEW | WASN'T A TARGET FOR
HIM.

There is, however, someone who did target me. Another adult. An adult who was an assistant
scoutmaster of our troop. An adult who seemed to be in competition with J An adult that was aware
of the abusive culture that existed. An adult that was given the trust of my mother and me. An adult
that didn’t get along with EBL. This adult is known as as my abuser. Someone
should go ask him.... See his face... HE PUT ME THOUGH MENTAL HELL. Eiidisliked ll and HB disliked
BB Why? I'll never know. Adults behaving like children. Attention seeking adults. Adults self-
absorbed in their lust of attention from children. WE WERE JUST CHILDREN. I'd like to point out that
there were many other adults around. Fine people actually, from all walks of life. Nice people. They
knew there were issues about J | suspect they felt something about I}. Back then, no one said
anything. You didn’t. We were all just having a good time. So many adults could have stepped in
looking back. Never happened.

MiMeroomed me as | look back. Took interest in me. Gained a high level of trust. Taught several of the
merit badges. Some merit badges were not popular (HORSEBACK RIDING) and he wanted me to take
them, with him. We were alone in that one merit badge. Like | said, he groomed me. BIG TIME. Za
would often remark about lin ways that | knew there was tension there. Adults after all can be
complicated, | thought. Looking back now — major warning signs missed. | was too young to know...

THE ABUSE STARTED ON A CAMPING TRIP. | told attorney Van Arsdale the details of this abuse. The
“adults” would go into town after the kids went to bed in the tents. They would get pizza and beer and
relax. They would come back. | was in the same tent as Bilone fateful evening, and looking back, it’s no
surprise that he set his sleeping bag next to mine. When

   

 

 

embarrassed, | felt shame come over me. WHAT THE HELL JUST HAPPENED TO ME? This is but one
example. There were numerous summer camp trips to boy scout camps in PA we went to and the same
thing happened to me. In tents, in cabins — same method of operation. {t was in scouting | learned to
ski. Our troop organized skiing trips. Guess who wanted to teach me how to ski? WAS RIGHT
THERE TO SWOOP ME UP AND TEACH ME SOMETHING FUN, SOMETHING I TRULY LEARNED TO LOVE,
SKIING. In that setting it was difficult for [abuse me. Poor fella. SO... WHAT DID HIDo NeXt... HE
APPROACHES MY MOM TO ASK HER IF HE CAN TAKE ME ON A WEEKEND SKIING TRIP IN THE POCONOS
TO CONTINUE TO LEARN HOW TO SKI AND GET AWAY FROM MY HOME SETTING. A SETTING WHERE MY

MOM HAD CANCER.

 
 

Looking back, it’s kind of strange that grown man takes a minor alone ona skiing trip. Out of sight from
anyone else. THIS IS WHERE MEEBRUINED ME. So many times, so many weekends he would abuse me.
He would book a bed and breakfast. After school on Friday, we would drive up to mountains. Settle in,
dinner and back to bed and breakfast. He would buy beer. He would offer me beer. AN ADULT GIVING
A CHILD BEER..... | WAS 13. 13. 13 BECAME 14, 14 BECAME 15...... Silently. Quietly. Under the radar of
other adults, he was able to make this his prized method of abusing me. He knew | had a bad situation
at home. No father. Sick mother. No outlet to do much. THE SKIING TRIPS BECAME MY HELL. ON THE
ONE HAND | LOVED TO SKI. FRESH AIR. FUN. EXERCISE. Here’s an “adult” giving me attention. Only one
problem again, THE ATTENTION WAS SEXUAL ABUSE.

Like | said, iibave me alcohol. It was fun, harmless. But | would get buzzed. | would be even more
vulnerable. it was here, in this intoxicated place, he found his way to advance to sexual abuse. | needed
the alcohol to numb myself for whatever came n

   

abuse; | can’t continue to write about it. The abuse continued and progressed; my use of alcohol
progressed in order to numb myself from the pain of the abuse. Let’s just say anal sex was brought up
and seriously pressured, anal penetration attempted but never happened. Thank god.

| COULD NOT TELL MY MOM. SHE HAD CANCER. SHE GOT ME INVOLVED WITH ALL OF THIS. TELLING HER
WOULD DEVISTATE HER. | THOUGHT IT WOULD CRUSH HER. KILL HER SOUL. PERHAPS EVEN KILL HER. |
NEVER SAID A WORD. THE ONLY THING | COULD DO WAS BE QUIET. SUFFER ALONE. A KID SUFFERING
SILENTLY.

| was getting older. 15 became 16. Learned to drive. Not from HJ 16 became 17. Played football. Liked
girls, didn’t have time for the abuse anymore. | wanted out of that life. | just started to dectine trips.
Participated less. Just enough to keep up appearances and make my mom happy. | kept my distance
from scouts and fi | went to meetings. | was barely involved. | WAS LOST. | thought I’d get over it
through football, school. | was failing as a student. Couldn't focus. Made eagle scout a month before my
18" birthday. Did that just for my mom. Kept taking it for the team....

MY MOM DIED WHEN I WAS 21. | NEVER TOLD HER ANYTHING ABOUT THE ABUSE. It was at this point
that | became a very self-destructive person. | began a pattern of drug and alcohol abuse that would last
a decade and beyond. | began patterns of risky behaviors that | prefer not to go into detail but they
involve sex, drugs and alcohol. Anger. Violent outbursts. Gambling. | wasted more money than | care to
remember, | makes me sick. Bad behavior, but to me, it became my new reality. No one knew why. |
became distant with friends and family. | sought help from a therapist. Tried to get help. Spent time
and money on therapy. | told my therapist about the abuse. Nothing became of it. | was more
interested in self-medication anyway. Major downward spiral. | would drink/do drugs and stew over it.
JUDGE SILVERSTEIN — THERE WAS ACTUALLY A TIME WHEN | GOT A BASEBALL BAT AND GOT INTO MY
CAR AND TRIED TO FIND JM... If found him, | wouldn't be writing this letter today. Small world

 
 

though, he found me. stopped in to my work to say hi, see if | was “ok”? Asking in such a way like,
DID I TELL ANYONE... | kept my cool, but it set me into another tailspin. Excessive drinking, Found drugs
again for the millionth time. Sunk to the bottom of the bottom. FAST FORWARD A BIT AND the abuse
severely damaged my marriage. My intimacy. Faithfulness. MAJOR TRUST ISSUES. I’ve tried everything
and made every mistake along the way. MY WIFE IS PAYING THE PRICE FOR WHAT HAPPENED TO ME IN
SCOUTING. Nothing has worked except talking to my wife about this. She supports me and has begun a
healing process that will take time.

No matter the outcome of the Abused in Scouting case, nothing can ever give me back what I’ve lost.
Nothing will ever be enough. But | need something. This has been the beginning to help me move
forward. | NEED CIOSURE. RESPONSIBILITY. ACCOUNTABILTY. AND YES, COMPENSATION FOR WHAT |
WENT THROUGH AS A CHILD. The Boy Scout leaders knew. They knew and did nothing. Now I’m paying
the price. Little unfair to say the least. | hope they don’t do THE LEAST THEY CAN DO when it comes
time to make good on THE HELL | WAS PUT THROUGH.

| recently read an email about a proposed settlement. $6000/per claimant..... Are they kidding? I've
racked up 10 times that amount in credit card debt trying to fill the hole that scouting has created. They
need to show some level of fairness to those of us that have had our lives ruined. Those of us that are
scarred and barely holding it together. They need to make this right. THEY NEED TO MAKE US WHOLE.

| hope you read this letter and can hear my pain and anger that this continues to cause. Major scar
tissue.

if you need any clarification, feel free to contact me.

 
